Lacy, J.,
dissenting, said:
It was proved in the case that the land adjacent to the railroad, where the horses were kept, was enclosed by a lawful fence put up by McGavock, deceased, and that the fence was pulled down in the night, and the horses escaped on-the track on a dark night, and were killed or seriously damaged, and that the horses were worth as much as the amount of the ver-*511diet. This evidence was all that was offered by the plaintiff. The defendant offered to prove by its witnesses that there was a lawful fence along the right of way of the company at the place where the horses escaped on the track, though not put there by the company; that the bars in this fence were up late on the evening of the day when the horses were killed at night; and that the bars were pulled down by some unknown person in the night. But the court refused to admit this evidence, holding that by the act of assembly the negligence ivas established by reason of the fact that the fence was not built by the company, and so instructed the jury; that the failure to fence the right of way of the company established negligence; and that this could not be contradicted or disproved by the company by any evidence whatever, and refused an instruction yer contra offered by the defendant company. Section 1261 of the Code provides as follows: “In any action or suit against a railroad company for an injury to any property on any part of its track not enclosed according to the provisions of this chapter, it shall not be necessary for the claimant to show that the injury was caused hy the negligence of the company, its employees, agents, or servants.” The effect of this statute is to shift the burden of proving negligence from the plaintiff, and place upon the company the burden of proving the negative of this proposition; but it is not intended to deny all defence to the defendant, and confine the case to a simple inquiry of damages, as is held in this case. The law does not require all parts of the railroad right of way to be fenced by the company — only certain parts, described in chapter 52 of the said Code (section 1259). In this particular case there was a lawful fence erected at this spot, but the company was not allowed to prove it. The statute requires the company to cause a fence to be erected along its right of way, and one was already there in this case. I think (without expressing an opinion on any other question) that the circuit court erred in its construction of this statute, in denying all right of defense *512to the Company; and for this cause the judgment should be reversed, and the case be remanded for a new trial to be had therein.
Judgment aeeirmed.